[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            FEB 06, 2009
                             No. 06-12229                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 06-00020-CV-BAE-1

ROBERT HEARD,


                                                           Plaintiff-Appellant,

                                  versus

JAMES DONALD,
FNU PINDA,
Doctor,
FNU BENNETT,
Doctor,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (February 6, 2009)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.
PER CURIAM:

       Robert Heard appeals pro se the district court’s dismissal of his 42 U.S.C.

§ 1983 action. The district court dismissed his complaint because it had previously

declared him subject to 28 U.S.C. § 1915(g)-plus status and thereby barred from

bringing any claims in that court until he paid his outstanding filing fees in that

court. For the reasons that follow, we REVERSE the district court’s dismissal of

Heard’s complaint, VACATE the injunctive portion of the court’s order regarding

future filings, and REMAND the case for further proceedings.

                                     I. BACKGROUND

       Heard, a Georgia state prisoner in Augusta Medical State Prison, initially

brought this § 1983 suit pro se against James Donald, commissioner of the Georgia

Department of Corrections, and two physicians, Dr. Bennett and Dr. Pinda,1 in the

United States District Court for the Northern District of Georgia. Heard alleged

that while he was in the prison infirmary, Drs. Bennett and Pinda violated his civil

rights by administering injections to him that caused him extreme emotional and

physical pain because of the resulting swelling of his joints and knees. R1-1, 6.

The district court dismissed Donald as a party and transferred the case to the

United States District Court for the Southern District of Georgia. Id.


       1
        Heard has not listed the first names for either Dr. Bennett or Dr. Pinda on any of his
pleadings.

                                                2
       The Southern District had previously deemed Heard to be a “serial filer” and

thus found him to be “28 U.S.C. § 1915(g)-plus barred” from filing claims under

§ 1983.2 R1-5. Under this rule, the clerk of court was instructed not to accept any

of Heard’s filings until he fully paid his outstanding filing fees in that district. The

sole exceptions to this bar were if Heard’s filing was in a criminal proceeding

brought against him or if he had been denied access to state courts. Accordingly,

even though Heard had paid his filing fee for this case in the Northern District, the

district court for the Southern District dismissed his complaint after it was

transferred there because he had yet to pay his outstanding filing fees in that court.

In the dismissal order, the court reminded Heard that he was subject to the

“§ 1915(g)-plus” limitations. Heard now appeals this dismissal.

                                      II. DISCUSSION

       We review de novo the district court’s interpretation of § 1915(g), the filing

fee provision of the Prison Litigation Reform Act.3 See Brown v. Johnson, 387

       2
        Heard was deemed a “serial filer” because he had filed at least seventeen cases in the
Southern District since 1990, none of which were meritorious. R1-10, Attachment 2 at 1–2
(Heard v. Wetherington, No. CV 602-107 (S.D. Ga. Feb. 13, 2003). He had also filed at least
twenty-six cases in the Northern District during the same time frame. Id.
       3
           Section 1915(g) of the PLRA provides as follows:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,

                                                3
F.3d 1344, 1347 (11th Cir. 2004). We construe liberally pleadings filed pro se.

See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per

curiam).

       Heard contends that the district court erred in dismissing his appeal and that

he should not be penalized because of his “plus barred” status. Interpreting his

brief liberally in light of Heard’s pro se status, we view him to be asking us to

reverse the dismissal and to vacate the district court’s limitations on his ability to

file documents in that court. In Miller v. Donald, 541 F.3d 1091 (11th Cir. 2008),

we dealt with another plaintiff who was subject to a “plus barred” restriction by the

Southern District. See id. at 1095. We found that the court abused its discretion in

imposing such a restriction because the court could not close off the litigation

avenues that Congress specifically left open under § 1915(g). See id. at 1096–99.

       Since Heard was subject to the same impermissible restriction we struck

down in Miller, we find that the court’s dismissal of his claim because of such a

restriction constituted reversible error. The district court dismissed Heard’s claim

without addressing whether or not it would have met the requirements of

§ 1915(g), i.e. if he was under imminent danger of serious physical injury. We



       unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

                                                4
therefore reverse the dismissal and remand for the district court to consider this

issue. Further, to the extent that the limitations imposed on Heard as a result of his

“plus barred” characterization enjoin him from filing in the court, they are

overbroad. See id. at 1098 (deeming the injunction imposed as a result of Miller’s

“plus barred” status to be overbroad). Accordingly, we also vacate that portion of

the district court’s order noting that Heard would be subject to those restrictions.

The district court still has discretion to fashion its own method for identifying and

screening out frivolous filings, but must do so in a manner that takes into

consideration our guidance from Miller. See id. at 1096–97.

                                III. CONCLUSION

      Heard appeals the district court’s dismissal of his 42 U.S.C. § 1983 action

due to his “28 U.S.C. § 1915(g)-plus barred” status. We find that the “plus barred”

restrictions are overbroad and should not have served as a justification for

dismissing Heard’s suit. We therefore REVERSE the dismissal of his claim,

VACATE that portion of the opinion imposing the “28 U.S.C. § 1915(g)-plus

barred” status, and REMAND for further proceedings in light of this opinion.

      REVERSED IN PART, VACATED IN PART, AND REMANDED




                                           5